Case 1:20-cv-00849-CKK Document 89-8 Filed 05/29/20 Page 1 of 5




           EXHIBIT H
        Case 1:20-cv-00849-CKK Document 89-8 Filed 05/29/20 Page 2 of 5




                     DECLARATION OF IESHAAH MURPHY
           SUPERVISING ATTORNEY AT THE PUBLIC DEFENDER SERVICE

I, Ieshaah Murphy, certify under penalty of perjury that the following statement is true and
correct pursuant to 28 U.S.C. § 1746.


1.     My name is Ieshaah Murphy. I make these statements based upon my personal
       knowledge.

2.     I am a supervising attorney in the Trial Division at the Public Defender Service for the
       District of Columbia (hereinafter “PDS”) and have served in this role since February 19,
       2017. Prior to working as a supervising attorney, I was a staff attorney in the Trial
       Division at PDS. PDS is a federally funded, independent organization dedicated to
       representing indigent adults and children accused of crimes in the District of Columbia.
       My principal responsibility as a supervising trial attorney at PDS is to represent people in
       criminal proceedings in the District of Columbia Superior Court and to supervise the
       practice of PDS’s trial attorneys.

3.     I represent Mr. Edwards Banks, a man who is currently incarcerated at the Central
       Detention Facility in the District of Columbia.

4.     On March 24, 2020, I filed an emergency grievance on Mr. Banks’ behalf with Director
       Quincy Booth by e-mailing Director Booth an emergency grievance form signed by Mr.
       Banks.

5.     A true and correct copy of my March 24th e-mail to Director Booth is attached to this
       declaration.


       Executed on the 28th day of May 2020, in Washington, D.C.




                                                     _______________________________
                                                     Ieshaah Murphy
                                                     Supervising Attorney
                                                     Public Defender Service for DC
                                                     633 Indiana Ave. NW
                                                     Washington, DC
                   Case 1:20-cv-00849-CKK Document 89-8 Filed 05/29/20 Page 3 of 5


Steven Marcus

From:                              Ieshaah Murphy
Sent:                              Tuesday, March 24, 2020 7:37 PM
To:                                Steven Marcus
Subject:                           FW: Edward Banks DCDC 277509 Emergency Grievance
Attachments:                       Edward Banks 277509 Emergency Grievance.pdf




From: Ieshaah Murphy
Sent: Tuesday, March 24, 2020 7:37 PM
To: 'quincy.booth@dc.gov' <quincy.booth@dc.gov>
Subject: Edward Banks DCDC 277509 Emergency Grievance

Hello Mr. Booth,

I represent Edward Banks. Please find attached an Emergency Grievance filed by Mr. Banks. One of my colleagues
attempted to provide a copy to staff at the DC jail, but they refused to accept it.

Thank you,

Ieshaah A. Murphy
Supervising Attorney | Trial Division
Public Defender Service for the District of Columbia
633 Indiana Avenue N.W. | Washington, D.C. 20004
Direct: (202) 824-2453 | Fax: (202) 824-2896
Email: imurphy@pdsdc.org

This message may contain privileged and confidential information and/or attorney-client work product.

Confidentiality Notice
The information contained in this e-mail message or in any attachments may be legally privileged and/or confidential. If
you are not an intended recipient, you are hereby notified that any dissemination, distribution, or copying of this e-mail
message or any attachments is strictly prohibited. If you have received this e-mail in error, please notify the sender and
permanently delete the e-mail message and any attachments immediately. You should not retain, copy, use or disclose to
any other person any part of this e-mail message or of any attachments for any purpose. Any metadata contained in any
attachment was sent inadvertently and should not be examined.




                                                             1
                      Case 1:20-cv-00849-CKK Document 89-8 Filed 05/29/20 Page 4 of 5                                                    PP 4030.l
          ~ME~ lrcN G '-{                                             (,..~\ C'J ANC.f: .~~"' t>-\ q
* *           *~---·      ------- -----~
                DISTRICT OF COLUMBIA
                                                                                                             v,
                                                                                                  TO BE COMPLETED BY INMATE
                                                                                                  GR IEVANCE COORDINATOR
                     DEPARTMENT OF CORRECTIONS
                                                                                                  GRIEVANCE NUMBER:
DOC                  INMATE INFORMAL
THE                  RESOULUTION/GRIEV ANCE FORM
    DEPAATMlliNT ...__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __.
OF CORRECTIONS                                                                                    #
STEP 1: INFORMAL RESOLUTION (To be completed by Inmate)
    •    Inmate has five (5) days after triggering incident to submit request.
    •    Submit this form to yo ur housing unit Case Manager. Case Managers will respond to request within five (5) business days.
INMATE NAME:
6'\NJA
SELECT OFFICE/SERVICES NEEDED:
                                                        DCDC#:
                                                       d\11 . .      o,        UNIT:
                                                                                 w     -Z...


  o Facility Transfer                                      o   Property                                                llJI   Facilities
 llJI Fire Safety and Sanitation                           o   Sentence computation, jail credit, over detention              Management
 o Program and Activities                                  o   Finance                                                 o      Discrimination
 llJI Personal Hygiene                                     o   Rules and Regulations                                   o      Transportation
 o Case Management Services                                o   Staff Treatment                                         o      Safety and Security
 llJI Health Care                                          o   Food Service                                            o      Contract Facility
 >ll Communications (mail, visits, telephone,
      legal)                                                                                                           o Other

PLEASE EXPLAIN NATURE OF COMPLAINT: ~----,--,--,-----,,-.,..,---- ---ccc----,--,cc-----,---- ---c,---------:-:----:---,-- ----,-----;-;-::--::--- -
Durinq the COVID-19 pandemic, DOC has failed to 1) take all actions within its power to reduce the inmate population,
2) make sure the each inmate receives, free of charge, an indivdiual supply of hand soap for frequent handwashing; paper
towels, toilet paper. runninq water. and facial tissue. 3) *PLEASE SEE ATTACHED SHEET*
                                                                                     Inmate Si nature:
                           *** FOR DOC COMPLETION BELOW THIS LINE***
ACTION TAKEN: - - - - - - - - - - - - - - -- -- - - - - - - - - - - - - - - - -- --




                                            CASE MANAGER SIGNATURE                                        DATE_ __ _ _ __
    •    Inmate has five (5) business days to submit grievance to IGP Coordinator after response from Case Manager.

STEP 2: FORMAL INMATE GRIEVANCE (IGP COORDINATOR RESPONSE)
                                                                                                  DATE RECEIVED: _ _ _ __
     •   Inmate Grievance Coordinator will respond to grievance within fifteen ( 15) business days of receipt.

ACTION T A K E N : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




                      INMATE GRIEVANCE COORDINATOR SIGNATURE _ _ _ _ _ __                                           DATE_ _ _ _ __
     •   Inmate has five (5) business days to submit a request for Administrative Remedy to the Warden.

STEP 3: WARDEN'S REQUEST FOR ADMINISTRATIVE REMEDY
     •   The Warden will issue a response to the grievance within fifteen (15) business days of receipt.

ACTION TAKEN:
                     ---------------------------


                                               WARDENSIGN ATURE:----:--- ---:------- DATE
     ■   An Appeal - Level I - Deputy Director form can be filed five (5) business days of receipt of response fro-m-th_e_W_ar-d-en-.-T-h-is
         grievance must be attached to the appeal.
r
            Case 1:20-cv-00849-CKK Document 89-8 Filed 05/29/20 Page 5 of 5



     *Page 2 of 2*
     Emergency Inmate Informal Resolution/Grievance Form For:


    E>'N~~ ~N\Ji<.S -z 11
     [INMATE NAME] [DCDC #]
                                 ;>o'
     During the COVID-19 pandemic, DOC has failed to (continued from original form):
     3) provide no-touch trash cans for tissue/paper towel disposal
     4) ensure access to hand sanitizer containing at least 60% alcohol when inmates do not have
     access to hand soap and running water
     5) provide access to showers for inmates on each unit and increased access to clean laundry
     6) require that all DOC staff wear personal protective equipment, including masks and gloves
     7) take each inmate ' s temperature daily to identify potential COVID-19 infections
     8) verbally assess each inmate daily to identify potential COYID- 19 infections
     9) conduct immediate testing for anyone displaying symptoms of COVID-19
     10) provide masks for any individual displaying or reporting COVID-19 symptoms
     11) communicate with inmates to provide information about COVID-19, reducing the risk of
     transmission, and any changes in policies or practices
     12) provide inmates with an adequate supply of disinfectant hand wipes and disinfectant
     products effective against the virus that causes COVID-19 (at the manufacturer' s recommended
     concentration) to clean cells and other surfaces
     13) clean and disinfect frequently touched surfaces and common areas with disinfectant products
    effective against the virus that causes COVID-19 (at the manufacturer's recommended
    concentration) every two hours
     14) ensure individuals identified as having or having been exposed to COVID-19 are properly
    quarantined in a non-punitive setting, with continued access to showers, recreation, mental health
    services, reading materials, and personal property
    15) respond to all emergency requests for medical attention within an hour
    16) increase access to unmonitored, confidential legal calls to reduce the need for defense teams
    to enter into the facility
    17) facilitate video and telephone conferencing as an alternative to in-person court appearances
    18) have a medical expert monitor the facility to assure compliance with -these conditions




     ~
    Signature                                                          Date
